Citation Nr: 0907924	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a timely notice of disagreement (NOD) was received in 
response to a September 2004 decision that established an 
effective date of January 28, 2004 for the grant of service 
connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, finding that an NOD received in January 2006 in 
response to a September 2004 decision was untimely.


FINDINGS OF FACT

1. In September 2004, the RO issued a decision granting 
service connection for post-traumatic stress disorder (PTSD), 
effective January 28, 2004, and assigned an evaluation of 50 
percent; the Veteran was notified of that decision and of his 
appellate rights that same month.

2.  In November 2004, the Veteran filed an NOD with the 
initial evaluation for PTSD, a Statement of the Case was 
issued, but the Veteran did not perfect his appeal.

3.  In January 2006, the Veteran filed a NOD with the 
effective date of service connection for PTSD assigned in the 
September 2004 decision.   

4.  A NOD with the effective date of service connection for 
PTSD was not received within one year of notice of the 
September 2004 decision that assigned the January 28, 2004 
effective date for the grant of service connection for PTSD.  


CONCLUSION OF LAW

The Veteran did not submit a timely NOD in response to the 
RO's September 2004 decision granting service connection for 
PTSD effective January 28, 2004.  38 U.S.C.A. §§ 5107, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 19.33, 19.34, 20.200, 
20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the appeal does not involve a claim, and because the law, and 
not the evidence, is dispositive of the appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

Analysis

The RO granted service connection for PTSD in September 2004 
effective the date of the Veteran's claim, January 28, 2004.  
A 50 percent rating was assigned.  The Veteran was notified 
of the RO's decision and of his right to appeal by a letter 
mailed on September 24, 2004.  

The notice letter was accompanied by the rating decision and 
a VA Form 4107 that contained further information as to how 
to appeal the decision.  These documents told him of the 
grant of service connection, the initial evaluation, and the 
effective dates of these decisions.  The letters also told 
him that he had one year from the date of the letter to 
submit a notice of disagreement and that to perfect an appeal 
after issuance of a statement of the case he had to submit a 
VA Form 9, substantive appeal.

In November 2004, the Veteran submitted what he labeled as 
"Request for reconsideration, in the alternative notice of 
disagreement."  He argued that a higher initial rating was 
warranted.  There was no mention of the effective date for 
the grant of service connection.

In May 2005, the Veteran submitted a statement in which he 
reported his in-service stressors and that his symptoms had 
begun after his return from Vietnam in 1967.  Most of the 
statement described his current symptoms.

In July 2005, the RO issued a Statement of the Case that 
listed the issue on appeal as the propriety of the initial 50 
percent evaluation assigned for PTSD.  The RO increased the 
evaluation for PTSD to 70 percent effective the date of his 
claim.  The Veteran did not perfect his appeal; and the RO's 
September 2004 decision became final when it closed his 
appeal.

A year and half after notification of the September 2004 
decision, the Veteran filed what he again labeled as 
"Request for reconsideration, in the alternative notice of 
disagreement."  In that document he argued that an earlier 
effective date should be assigned for his service connected 
PTSD.  

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed 
within one year from the date that the RO mails notice of the 
determination. The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a).  

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2005).

VA has an obligation to liberally construe the pleadings of a 
claimant to discern all issues raised in the record.  
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009).

The November 2004 NOD made no reference to the effective date 
of service connection and therefore, cannot serve as a timely 
NOD with regard to the effective date question.  

The May 2004 statement was not labeled as an NOD, which is 
significant given that the Veteran labeled NODs submitted 
before and after May 2004, and was apparently intended to 
elaborate on his appeal for a higher initial evaluation.  The 
Veteran did refer to symptoms beginning at some unspecified 
time after his 1967 return from Vietnam, but did not comment 
on the effective date for the grant of service connection, 
much less express disagreement with the effective date.  The 
Veteran has never asserted that this document was intended as 
an NOD with the effective date of service connection.  
Because it does not evince an intent to disagree with the 
effective date, it cannot be viewed as a timely NOD with the 
effective date of service connection.

The initial NOD with the effective date of SC was received in 
January 2006.  It is not disputed that this was more than one 
year after the September 2004 rating decision.

The Veteran has contended that he was unaware of the time 
limit for disagreeing with the effective date for service 
connection.  The September 2004 notice letter, specifically 
told him, however, that he had one year from the date of the 
letter to appeal the award and told him that the award 
consisted of a percentage evaluation for his disability and 
an effective date for that award.  His November 2004 NOD 
demonstrates actual knowledge of the time limit for 
appealing.  

After the Veteran filed the January 2006 NOD, the RO, 
mistakenly believing the Veteran's NOD to be timely, sent the 
Veteran a letter describing what happens next in the appeal 
process.  In November 2006, the RO corrected its mistake by 
sending the Veteran a decision/letter explaining that his 
January 2006 statement did not qualify as a valid NOD because 
it had not been submitted within one year of the September 
2004 letter notifying the Veteran of the RO decision.  See 38 
C.F.R. §§ 19.33, 19.34.  The Veteran filed a NOD in November 
2006 on the issue of timeliness of the January 2006 NOD.  The 
RO issued a Statement of the Case in August 2007, and the 
Veteran perfected his appeal on this issue that same month by 
filing a substantive appeal (VA Form 9).  Since the Veteran's 
January 2006 was untimely and the Veteran failed to perfect 
his appeal after submitting a timely NOD in November 2004, 
the September 2004 decision remains final.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.





							(CONTINUED ON NEXT PAGE)
ORDER

The NOD received in January 2006 in response to the RO's 
September 2004 decision that established an effective date of 
January 28, 2004 for the grant of service connection for PTSD 
is untimely, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


